            Case 1:21-cv-00269-N/A Document 2           Filed 05/28/21     Page 1 of 19




                 UNITED STATES COURT OF INTERNATIONAL TRADE

                                                           :
 Chervon North America,                                    :
                                                           :
                               Plaintiff                   :    Court No. 21-00269
                                                           :
                 v.                                        :
                                                           :
 United States Of America;                                 :
 Office of The United States Trade Representative;         :
 U.S. Customs & Border Protection                          :
                                                           :
                                Defendants.                :
                                                           :
                                                           :

                                           COMPLAINT

Plaintiff, Chervon North America, by and through their attorneys, allege and state as follows:
       1.       This action concerns Defendants’ unlawful determination to subject over $500
billion in imports of goods from the People’s Republic of China to punitive tariffs by the unlawful
imposition of a third and fourth round of tariffs on products covered by so-called “List 3” (Notice
of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology
Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018)), and List 4A
(Notice of Modification of Section 301 Action: China's Acts, Policies, and Practices Related to
Technology Transfer, Intellectual Property, and Innovation, 84 FR 43,304 (Aug. 20, 2019).
       2.        The Trade Act of 1974 (“Trade Act”) did not confer authority on Defendants to
prosecute a vast trade war for however long, and by whatever means, they choose. The Office of
the United States Trade Representative (“USTR”) conducted an investigation into China’s unfair
intellectual property policies and practices pursuant to Section 301 of the Trade Act (19 U.S.C.
§ 2411). Section 304 of the Trade Act (19 U.S.C. § 2414) required USTR to determine what action
to take, if any, within 12 months after initiation of that investigation. The USTR failed to issue
“List 3” (or subsequent List 4) within that window.
       3.        USTR may not fall back on its “modification” authority under Section 307 of the
Trade Act (19 U.S.C. § 2417) to salvage List 3. Section 307 of the Trade Act does not permit



{0168916.DOCX;1}
             Case 1:21-cv-00269-N/A Document 2             Filed 05/28/21      Page 2 of 19
Complaint
Page 2

USTR to expand the imposition of tariffs to other imports from China for reasons untethered to
the unfair intellectual property policies and practices it originally investigated under Section 301
of the Trade Act. Yet that is exactly what Defendants did here when they promulgated the List 3
duties in response to China’s retaliatory duties and other unrelated issues. And even if USTR
deems the existing tariffs “no longer appropriate,” as it also did here, the Trade Act permits USTR
only to delay, taper, or terminate—not ratchet up—the actions it has already taken.
        4.        The arbitrary manner in which Defendants implemented the List 3 tariff action
also violates the Administrative Procedure Act (“APA”). USTR (1) failed to provide sufficient
opportunity for comment, e.g., requiring interested parties to submit affirmative and rebuttal
comments on the same day; (2) failed to consider relevant factors when making its decision, e.g.,
undertaking no analysis of the supposed “increased burden” imposed on U.S. commerce from the
unfair policies and practices that it originally investigated; and (3) failed to connect the record facts
to the choices it made. Indeed, despite receiving over 6,000 comments, USTR said absolutely
nothing about how those comments shaped its final promulgation of List 3. USTR’s preordained
decision-making bears no resemblance to the standards that the APA demands.
        5.        The Court should set aside Defendants’ actions as ultra vires and otherwise
contrary to law, as well as order Defendants to refund (with interest) any duties paid by Plaintiffs
pursuant to List 3 and/or List 4A.

                                           JURISDICTION

        6.       The Court possesses subject matter jurisdiction over this action pursuant to 28
U.S.C. § 1581(i)(1)(B), which confers “exclusive jurisdiction” to the Court over “any civil action
commenced against the United States, its agencies, or its officers, that arises out of any law of the
United States providing for . . . tariffs, duties, fees, or other taxes on the importation of merchandise
for reasons other than the raising of revenue.” 28 U.S.C. § 1581(i)(1)(B).
                                               PARTIES

        7.        Plaintiff, Chervon North America, is an importer of products identified on List
3 and/or List 4A, including but not limited to Lithium Ion Battery Operated Power Tools for home
and professional use such as drills, saws, blowers, lawn mowers, garden and landscape care
equipment like leaf blowers, power trimmers, weed eaters, etc., and accessories for the same items
classified under HTSUS 8414.59.6590 and 8430.20.0060, which are subject to the additional ad
            Case 1:21-cv-00269-N/A Document 2            Filed 05/28/21    Page 3 of 19
Complaint
Page 3

valorem duties under List 3, HTSUS 9903.88.03. Defendant United States of America received
the disputed tariffs and is the statutory defendant under 5 U.S.C. § 702 and 28 U.S.C.
§ 1581(i)(1)(B).

       8.          The Office of the USTR is an executive agency of the United States charged with
investigating a foreign country’s trade practices under Section 301 of the Trade Act and
implementing “appropriate” responses, subject to the direction of the President. USTR conducted
the Section 301 investigation at issue and made numerous decisions regarding List 3, and List 4A.

       9.          Ambassador Robert Lighthizer currently holds the position of USTR and serves
as the director of the Office of the USTR. In these capacities, he made numerous decisions
regarding List 3 and List 4A.

       10.         Defendant U.S. Customs & Border Protection (“CBP”) is the agency that collects
duties on imports. CBP collected payments made by Plaintiffs to account for the tariffs imposed
by USTR under List 3 and List 4A.
       11.         Defendant Mark A. Morgan is the Acting Commissioner of CBP. In this capacity,
he oversees CBP’s collection of duties paid by Plaintiffs under List 3 and List 4A.
                                               STANDING

       12.         Plaintiff, Chervon North America, has standing to sue because it is “adversely
affected or aggrieved by agency action within the meaning of” the APA. 5 U.S.C. § 702; see 28
U.S.C. § 2631(i) (“Any civil action of which the Court of International Trade has jurisdiction
. . . may be commenced in the court by any person adversely affected or aggrieved by agency action
within the meaning of Section 702 of title 5.”). Tariffs imposed by Defendants pursuant to List 3
and List 4A adversely affected and aggrieved Chervon North America, because they were
required to pay these unlawful duties.
                                      TIMELINESS OF THE ACTION

       13.         A plaintiff must commence an action under 28 U.S.C. § 1581(i)(1)(B) “within
two years after the cause of action first accrues.” 28 U.S.C. § 2636(i).

       14.      The instant action contests action taken by Defendants that resulted in List 3.
Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to
Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 47,974 (Sept. 21, 2018).
           Case 1:21-cv-00269-N/A Document 2              Filed 05/28/21      Page 4 of 19
Complaint
Page 4

Plaintiffs’ claims that the start date of the two-year statute of limitations begins at the time the
party suffers actual injury-in-fact, which occurred at the time the importer was assessed the Section
301 duty. Plaintiffs’ claims accrued at the first date of entry, the date of assessed Section 301 duties
for goods identified on the Annex List 3 set in List 3 in the Federal Register. Id. As to the action
resulting in List 4A, Plaintiffs’ claims accrued at the earliest on August 20, 2019, when the USTR
published notice of List 4A in the Federal Register (84 Fed. Reg. 43,304), with respect to products
entered for consumption or withdrawn from warehouse on or after that date, or at such time as the
first importation was made where List 4a duties were required to be paid. Plaintiffs have therefore
timely filed this action.
                                         RELEVANT LAW

          15.     Section 301 of the Trade Act authorizes USTR to investigate a foreign country’s
trade practices. 19 U.S.C. § 2411(b). If the investigation reveals an “unreasonable or
discriminatory” practice, USTR may take “appropriate” action, such as imposing tariffs on imports
from the country that administered the unfair practice. Id. § 2411(b), (c)(1)(B).

          16.     Section 304 of the Trade Act requires USTR to determine what action to take, if
any, within 12 months after the initiation of the underlying investigation. Id. § 2414(a)(1)(B),
(2)(B).

          17.     Section 307 of the Trade Act (in pertinent part) allows USTR to “modify or
terminate” an action taken pursuant to Section 301 of the Trade Act either when the “burden or
restriction on United States commerce” imposed by the investigated foreign country’s practice has
“increased or decreased” or when the action “is no longer appropriate.” Id. § 2417(a)(1)(B), (C).
                                    PROCEDURAL HISTORY

  I.       USTR’s Investigation

          18.     The current U.S.-China trade war grew from a narrow dispute. On August 14,
2017, President Trump directed Ambassador Lighthizer to consider initiating a targeted
investigation pursuant to Section 301(b) of the Trade Act concerning China’s laws, policies,
practices, and actions related to intellectual property, innovation, and technology. Addressing
China’s Laws, Policies, Practices, and Actions Related to Intellectual Property, Innovation, and
Technology, 82 Fed. Reg. 39,007 (Aug. 17, 2017). According to the President, certain Chinese
         Case 1:21-cv-00269-N/A Document 2              Filed 05/28/21     Page 5 of 19
Complaint
Page 5

“laws, policies, practices, and actions” on intellectual property, innovation, and technology “may
inhibit United States exports, deprive United States citizens of fair remuneration for their
innovations, divert American jobs to workers in China, contribute to our trade deficit with China,
and otherwise undermine American manufacturing, services, and innovation.” Id.

       19.       Four days later, on August 18, 2017, USTR formally initiated an investigation
into “whether acts, policies, and practices of the Government of China related to technology
transfer, intellectual property, and innovation are actionable under [Section 301(b) of] the Trade
Act.” Initiation of Section 301 Investigation; Hearing; and Request for Public Comments: China’s
Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation,
82 Fed. Reg. 40,213 (Aug. 24, 2017).

       20.       Seven months later, on March 22, 2018, USTR released a report announcing the
results of its investigation. OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE,
Findings of the Investigation Into China’s Acts, Policies, And Practices Related to Technology
Transfer, Intellectual Property, and Innovation Under Section 301 of The Trade Act of 1974 (Mar.
22, 2018), available at https://ustr.gov/sites/default/files/Section%20301%20FINAL.PDF. USTR
found that certain “acts, policies, and practices of the Chinese government related to technology
transfer, intellectual property, and innovation are unreasonable or discriminatory and burden or
restrict U.S. commerce.” Id. at 17. USTR based its findings on (1) China’s use of foreign ownership
restrictions, foreign investment restrictions, and administrative licensing and approval processes
to pressure technology transfers from U.S. to Chinese companies, id. at 45; (2) China’s use of
licensing processes to transfer technologies from U.S. to Chinese companies on terms that favor
Chinese recipients, id. at 48; (3) China’s facilitation of systematic investment in, and acquisition
of, U.S. companies and assets by Chinese entities to obtain technologies and intellectual property
for purposes of large-scale technology transfer, id. at 147; and (4) China’s cyber intrusions into
U.S. computer networks to gain access to valuable business information, id. at 171. In its report,
USTR did not quantify the burden or restriction imposed on U.S. commerce by the investigated
practices.

       21.       On the same date, USTR published a “Fact Sheet” stating that “[a]n interagency
team of subject matter experts and economists estimates that China’s policies result in harm to the
U.S. economy of at least $50 billion per year.” OFFICE OF THE UNITED STATES TRADE
REPRESENTATIVE, Section 301 Fact Sheet (Mar. 22, 2018), available at https://ustr.gov/about-
          Case 1:21-cv-00269-N/A Document 2             Filed 05/28/21     Page 6 of 19
Complaint
Page 6

us/policy-offices/press-office/fact-sheets/2018/march/Section-301-fact-sheet.      USTR        also
indicated that, consistent with a directive from President Trump, it would “propose additional
tariffs” of 25% ad valorem “on certain products of China, with an annual trade value commensurate
with the harm caused to the U.S. economy resulting from China’s unfair policies.” Id.; see Actions
by the United States Related to the Section 301 Investigation of China’s Laws, Policies, Practices,
or Actions Related to Technology Transfer, Intellectual Property, and Innovation, 83 Fed. Reg.
13,099 (Mar. 27, 2018) (President Trump’s directive).
  II.     Lists 1 & 2

        22.      Between April and August 2018 (i.e., within the 12-month statutory deadline
from the initiation of the investigation in August 2017, see 19 U.S.C. § 2414(a)(2)(B)), Defendants
undertook a series of actions to remedy the estimated harm to the U.S. economy caused by the
investigated unfair practices, ultimately imposing duties on imports from China covered by the so-
called Lists 1 and 2.

        23.      On April 6, 2018, USTR published notice of its intent to impose “an additional
duty of 25 percent on a list of products of Chinese origin.” Notice of Determination and Request
for Public Comment Concerning Proposed Determination of Action Pursuant to Section 301:
China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property, and
Innovation, 83 Fed. Reg. 14,906, 14,907 (Apr. 6, 2018). The products on the proposed list covered
1,333 tariff subheadings with a total value of “approximately $50 billion in terms of estimated
annual trade value for calendar year 2018.” Id. at 14,907. USTR explained that it chose $50 billion
because that amount was “commensurate with an economic analysis of the harm caused by China’s
unreasonable technology transfer policies to the U.S. economy, as covered by USTR’s Section 301
investigation.” OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Under Section
301 Action, USTR Releases Proposed Tariff List on Chinese Products (Apr. 3, 2018), available at
https://ustr.gov/about-us/policy-offices/press-office/press-releases/2018/april/under-section-301-
action-ustr.

        24.      On June 20, 2018, USTR published notice of its final list of products subject to
an additional duty of 25% ad valorem, a list commonly known as “List 1.” Notice of Action and
Request for Public Comment Concerning Proposed Determination of Action Pursuant to Section
301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,
          Case 1:21-cv-00269-N/A Document 2              Filed 05/28/21      Page 7 of 19
Complaint
Page 7

and Innovation, 83 Fed. Reg. 28,710 (June 20, 2018). USTR explained that it had “narrow[ed] the
proposed list in the April 6, 2018 notice to 818 tariff subheadings, with an approximate annual
trade value of $34 billion.” Id. at 28,711.

         25.      At the same time that it finalized List 1, USTR announced that it intended to
impose a 25% ad valorem duty on a second proposed list of Chinese products in order to “maintain
the effectiveness of [the] $50 billion trade action” grounded in its Section 301 investigation. Id. at
28,712. USTR announced a proposed “List 2” covering 284 tariff subheadings with “an
approximate annual trade value of $16 billion.” Id. at 28,711-12.

         26.      On August 16, 2018, USTR published notice of the final list of products subject
to an additional duty of 25% ad valorem in List 2, comprising “279 tariff subheadings” whose
“annual trade value . . . remains approximately $16 billion.” Notice of Action Pursuant to Section
301: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,
and Innovation, 83 Fed. Reg. 40,823, 40,823-24 (Aug. 16, 2018).


  III.    List 3 and List 4

         27.      As soon as USTR announced the results of its investigation in March 2018,
tensions between the governments of China and the United States escalated dramatically. In the
months that followed, Defendants wildly expanded the scope of the tariffs imposed under Section
301 of the Trade Act to cover imports worth more than $500 billion—ten times the amount it had
deemed “commensurate” with the findings of USTR’s original investigation. Defendants did so for
reasons untethered to the unfair practices that USTR had investigated, namely China’s tit-for-tat
countermeasures and a hodgepodge of grievances related to China’s role on the world stage.
          A.      List 3

         28.      Shortly after President Trump directed USTR in April 2018 to consider imposing
duties on $50 billion in Chinese products, China promptly threatened to impose retaliatory duties
on the same value of imports from the United States. In response, President Trump “instructed the
USTR to consider whether $100 billion of additional tariffs would be appropriate under Section
301” due to “China’s unfair retaliation.” THE WHITE HOUSE, Statement from Donald J. Trump
on   Additional    Proposed      Section      301   Remedies   (Apr.    5,   2018),    available   at
https://www.whitehouse.gov/briefings-statements/statement-president-donald-j-trump-additional
         Case 1:21-cv-00269-N/A Document 2                Filed 05/28/21      Page 8 of 19
Complaint
Page 8

  -proposed-section-301-remedies/.
       29.      When USTR finalized List 1 in mid-June 2018, President Trump warned China
that he would consider imposing additional tariffs on Chinese goods if China retaliated against the
United States. E.g., Vicki Needham & Max Greenwood, Trump Announces Tariffs on $50 Billion
in Chinese Goods, THE HILL (June 15, 2018), available at http://thehill.com/homenews/
administration/392421-trump-announces-tariffs-on-50-billion-in-chinese-goods (“The president
said the United States will pursue additional tariffs if China retaliates ‘such as imposing new tariffs
on United States goods, services or agricultural products; raising non-tariff barriers; or taking
punitive actions against American exporters or American companies operating in China.’”).

       30.        Following through on his warning, on June 18, 2018, President Trump formally
directed USTR to consider whether the United States should impose additional duties on products
from China with an estimated trade value of $200 billion—despite USTR having not yet
implemented List 1 and List 2. President Trump acknowledged that China’s threatened retaliatory
“tariffs on $50 billion worth of United States exports” motivated his decision. THE WHITE
HOUSE, Statement from the President Regarding Trade with China (June 18, 2018), available at
https://www.whitehouse.gov/briefings-statements/statement-president-regarding-trade-china-2/
(“This latest action by China clearly indicates its determination to keep the United States at a
permanent and unfair disadvantage, which is reflected in our massive $376 billion trade imbalance
in goods. This is unacceptable.”).

       31.        Acknowledging the purpose of the President’s directive, USTR stated that it
would design the newly proposed duties to address China’s threatened retaliatory measures, rather
than any of the harms identified in its Section 301 investigation. OFFICE OF THE UNITED
STATES TRADE REPRESENTATIVE, USTR Robert Lighthizer Statement on the President’s
Additional China Trade Action (June 18, 2018), available at https://ustr.gov/about-us/policy-
offices/press-office/press- releases/2018/june/ustr-robert-lighthizer-statement-0 (explaining that,
although Lists 1 and 2 “were proportionate and responsive to forced technology transfer and
intellectual property theft by the Chinese” identified in the Section 301 investigation, the proposed
duties for a third list of products were necessary to respond to the retaliatory and “unjustified
tariffs” that China may impose to target “U.S. workers, farmers, ranchers, and businesses”).

       32.        Despite these warnings from Defendants, China retaliated by imposing 25% ad
valorem tariffs on $50 billion in U.S. goods implemented in two stages of $34 billion and $16
          Case 1:21-cv-00269-N/A Document 2                 Filed 05/28/21       Page 9 of 19
Complaint
Page 9

billion on the same dates the United States began collecting its own 25% tariffs under List 1 (July
6, 2018) and List 2 (August 23, 2018).

        33.       About a week after China imposed its first round of retaliatory duties, USTR
published notice of its proposal to “modify the action in this investigation by maintaining the
original $34 billion action and the proposed $16 billion action, and by taking a further,
supplemental action” in the form of “an additional 10 percent ad valorem duty on [a list of]
products [from] China with an annual trade value of approximately $200 billion.” Request for
Comments Concerning Proposed Modification of Action Pursuant to Section 301: China’s Acts,
Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 83
Fed. Reg. 33,608, 33,608 (July 17, 2018). USTR invoked Section 307(a)(1)(C) of the Trade Act,
pursuant to which USTR “may modify or terminate any action, subject to the specific direction, if
any, of the President with respect to such action, . . . if . . . such action is being taken under [Section
301(b)] of this title and is no longer appropriate.” Id. at 33,609 (citing 19 U.S.C. § 2417(a)(1)(c)).
USTR initially set a deadline of August 17, 2018 for initial comments; August 20-23, 2018 for a
public hearing; and August 30, 2018 for rebuttal comments. Id. at 33,608.

        34.       In its notice, USTR confirmed that it had relied on China’s decision to impose
“retaliatory duties” as the primary basis for its proposed action. Id. at 33,609 (asserting as
justification “China’s response to the $50 billion action announced in the investigation and its
refusal to change its acts, policies, and practices”). USTR explicitly tied the $200 billion in its
proposed action to the level of retaliatory duties imposed by China on U.S. imports, noting that
“action at this level is appropriate in light of the level of China’s announced retaliatory action ($50
billion) and the level of Chinese goods imported into the United States ($505 billion in 2017).”
Id.; see also id. (Because “China’s retaliatory action covers a substantial percentage of U.S. goods
exported to China ($130 billion in 2017),” “the level of the U.S. supplemental action must cover a
substantial percentage of Chinese imports.”). Although it pointed to China’s retaliatory measures,
USTR did not identify any increased burdens or restrictions on U.S. commerce resulting from the
unfair practices that USTR had investigated. See id.

        35.       USTR’s contemporaneous press statements corroborated the contents of its
notice: China’s retaliatory duties motivated its proposed action. Ambassador Lighthizer stated that
the proposed action came “[a]s a result of China’s retaliation and failure to change its practice.”
OFFICE OF THE UNITED STATES TRADE REPRESENTATIVE, Statement by U.S. Trade
           Case 1:21-cv-00269-N/A Document 2                 Filed 05/28/21    Page 10 of 19
Complaint
Page 10

Representative Robert Lighthizer on Section 301 Action (July 10, 2018), available at
https://ustr.gov/about- us/policy-offices/press-office/press-releases/2018/july/statement-us-trade-
representative.

          36.           That same day, President Trump suggested that the United States’ trade imbalance
with China supported the decision. @realDonaldTrump, TWITTER (July 10, 2018, 9:17 PM
EDT), https://twitter.com/realDonaldTrump/status/1005982266496094209. Over the following
weeks, President Trump also expressed his frustration over China’s purported manipulation of its
currency and national monetary policy, as well as his continued displeasure over China’s
retaliatory tariffs and the trade imbalance between the two nations. See, e.g., @realDonaldTrump,
Twitter         (July       20,         2018,             8:43              AM                   EDT),
https://twitter.com/realDonaldTrump/status/1020287981020729344;                    @realDonaldTrump,
TWITTER             (July         20,      2018,   8:51 AM       EDT),   https://twitter.com/realDonald
Trump/status/1020290163933630464; @realDonaldTrump, TWITTER (July 25, 2018, 7:20 AM
EDT), https://twitter.com/realDonaldTrump/status/1022079127799701504; @realDonaldTrump,
Twitter (July 25, 2018, 7:01 AM EDT), https://twitter.com/realDonaldTrump/status/1022074
  252999225344.
      37.     Within days of these statements, Ambassador Lighthizer announced that, in light
of China’s retaliatory duties, USTR would propose to increase the additional duty from 10% to
25% ad valorem. Rather than addressing the practices that USTR investigated pursuant to Section
301 of the Trade Act, he stated that China “[r]egrettably . . . has illegally retaliated against U.S.
workers, farmers, ranchers and businesses.” OFFICE OF THE UNITED STATES TRADE
REPRESENTATIVE, Statement by U.S. Trade Representative Robert Lighthizer on Section 301
Action (Aug. 1, 2018), available at https://ustr.gov/about-us/policy-offices/press-office/press-
releases/2018/august/statement-us-trade-representative.

          38.           Shortly thereafter, USTR, at the direction of President Trump, formally proposed
“raising the level of the additional duty in the proposed supplemental action from 10 percent to 25
percent.” Extension of Public Comment Period Concerning Proposed Modification of Action
Pursuant to Section 301: China’s Acts, Policies, and Practices Related to Technology Transfer,
Intellectual Property, and Innovation, 83 Fed. Reg. 38,760, 38,760 (Aug. 7, 2018). USTR also set
new dates for a public hearing over six days ending on August 27, 2018. See id.; see also OFFICE
OF THE UNITED STATES TRADE REPRESENTATIVE, Public Hearings on Proposed Section
         Case 1:21-cv-00269-N/A Document 2                 Filed 05/28/21      Page 11 of 19
Complaint
Page 11

301 Tariff List (Aug. 17, 2018) (modifying hearing schedule), available at https://ustr.gov/about-
us/policy- offices/press-office/press-releases/2018/august/public-hearings-proposed-section-301.

        39.       At the same time, USTR adjusted the deadlines for the submission of written
comments, setting September 6, 2018—less than a month later—as the new deadline for both
initial and rebuttal comments from the public. 83 Fed. Reg. at 38,761. That adjustment, deviating
from its past practices, prevented both USTR and the public from considering initial comments at
the hearing, and left insufficient time for interested parties to review and respond to the initial
comments filed by other parties. USTR also limited each hearing participant to five minutes.
Docket No. USTR-2018-0026, https://beta.regulations.gov/document/USTR-2018-0026-0001.
Despite those obstacles, approximately 350 witnesses appeared at the six-day hearing, and the
public submitted over 6,000 comments. Id.

        40.       Just eleven days after receiving final comments from the public, President Trump
announced that he had directed USTR “to proceed with placing additional tariffs on roughly $200
billion of imports from China.” THE WHITE HOUSE, Statement from the President (Sep. 17,
2018). https://www.whitehouse.gov/briefings-statements/statement-from-the-president-4/. Once
again, the President made clear that China’s response to the $50 billion tariff action (i.e., List 1
and List 2 duties) motived his decision, and he immediately promised to proceed with “phase
three” of the plan—an additional $267 billion tariff action—“if China takes retaliatory action
against our farmers or other industries.” Id.

        41.       Following the President’s announcement, USTR published notice of the final list
of products subject to an additional duty, a list commonly known as “List 3.” 83 Fed. Reg. at
47,974. USTR imposed a 10% ad valorem tariff that was set to rise automatically to 25% on
January 1, 2019. Id. USTR determined that the List 3 duties would apply to all listed products that
enter the United States from China on or after September 24, 2018. Id. USTR did not respond to
any of the over 6,000 comments that it received or any of the testimony provided by roughly 350
witnesses. Id.

        42.       As legal support for its action, USTR for the first time cited Section 307(a)(1)(B)
of the Trade Act, which provides that USTR “may modify or terminate any action, subject to the
specific direction . . . of the President . . . taken under Section 301 if . . . the burden or restriction
on United States commerce of the denial of rights, or of the acts, policies, or practices, that are the
         Case 1:21-cv-00269-N/A Document 2               Filed 05/28/21     Page 12 of 19
Complaint
Page 12

subject of such action has increased or decreased.” Id. (brackets omitted). USTR stated that the
relevant burden “continues to increase, including following the one-year investigation period,”
adding that “China’s unfair acts, policies, and practices include not just its specific technology
transfer and IP polices referenced in the notice of initiation in the investigation, but also China’s
subsequent defensive actions taken to maintain those policies.” Id. USTR also cited Section
307(a)(1)(C) of the Trade Act, arguing that China’s response to the $50 billion tariff action “has
shown that the current action no longer is appropriate” because “China openly has responded to
the current action by choosing to cause further harm to the U.S. economy, by increasing duties on
U.S. exports to China.” Id. at 47,975.

       43.       In the months that followed, China and the United States attempted to resolve
their differences through trade negotiations. Based on the progress made with China in those
negotiations, the Trump Administration announced in December 2018, and again in February
2019, that it would delay the scheduled increase in the List 3 duty rate from 10 to 25%. Notice of
Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology
Transfer, Intellectual Property, and Innovation, 83 Fed. Reg. 65,198 (Dec. 19, 2018); Notice of
Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology
Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 7,966 (Mar. 5, 2019).

       44.       The trade negotiations ultimately fell apart. In May 2019, USTR announced its
intent to raise the tariff rate on List 3 goods to 25%, effective either May 10, 2019 or June 1, 2019,
depending on the day of export. See Notice of Modification of Section 301 Action: China's Acts,
Policies, and Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84
Fed. Reg. 20,459 (May 9, 2019) (“List 3 Rate Increase Notice”); see also Implementing
Modification to Section 301 Action: China’s Acts, Policies, and Practices Related to Technology
Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 21,892 (May 15, 2019). The notice
cited China’s decision to “retreat from specific commitments agreed to in earlier rounds” of
negotiations as the basis for the increase in the duty rate. List 3 Rate Increase Notice, 84 Fed. Reg.
at 20,459. Unlike with past imposition of new tariffs, USTR did not seek public comment but
rather simply announced that the increase would occur. Id.

       45.       Recognizing that List 3 would cause substantial harm to U.S. companies and
consumers, as well as the U.S. economy, USTR in June 2019 invited the public to seek exclusions
from List 3 duties on a product-specific basis. Procedures for Requests to Exclude Particular
        Case 1:21-cv-00269-N/A Document 2              Filed 05/28/21    Page 13 of 19
Complaint
Page 13

Products From the September 2018 Action Pursuant to Section 301: China’s Acts, Policies, and
Practices Related to Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg.
29,576 (June 24, 2019).

         B.      List 4

       46.       On May 17, 2019, a mere eight days after it published notice of its decision to
increase the duty rate on imports covered by List 3, USTR announced its intent to proceed with
yet another list—List 4—covering even more products subject to additional duties. Under USTR’s
proposal, List 4 would impose an additional duty of 25% ad valorem on products worth $300
billion. Request for Comments Concerning Proposed Modification of Action Pursuant to Section
301: China's Acts, Policies, and Practices Related to Technology Transfer, Intellectual Property,
and Innovation, 84 Fed. Reg. 22,564, 22,564 (May 17, 2019). USTR explained that its decision
was motivated by China’s “retreat[] from specific commitments made in previous [negotiating]
rounds [and] announce[ment of] further retaliatory action against U.S. commerce.” Id.

       47.       Similar to the process it followed for List 3, USTR invited the public to comment
on proposed List 4 and participate in a hearing. Id. The public submitted nearly 3,000 comments.
Docket No. USTR-2019-0004, https://beta.regulations.gov/document/USTR-2019-0004-0001.
Despite the opportunity to comment, the timeline for participation in the hearing left little room
for meaningful input: USTR required witnesses to submit drafts of their testimony by June 10,
2019, some seven days before the deadline for fully developed written comments, and then it again
limited witnesses to five minutes of testimony at the hearing. Id.

       48.       On August 1, 2019, citing China’s failure to follow through on agricultural
purchases and to reduce exports of fentanyl flowing into the United States, President Trump
announced that the List 4 tariffs would become effective September 1, 2019 at a rate of 10% ad
valorem. @realDonaldTrump, TWITTER (Aug. 1, 2019, 1:26 PM EDT), https://twitter.com/real
DonaldTrump/status/1156979446877962243 (noting a “small additional Tariff of 10% on the
remaining 300 Billion Dollars of goods and products coming from China into our Country”).

       49.       On August 20, 2019, USTR issued a final notice adopting List 4 in two tranches.
Notice of Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to
Technology Transfer, Intellectual Property, and Innovation, 84 Fed. Reg. 43,304 (Aug. 20, 2019).
         Case 1:21-cv-00269-N/A Document 2               Filed 05/28/21     Page 14 of 19
Complaint
Page 14

List 4A would impose a 10% ad valorem duty on goods worth roughly $120 billion, effective
September 1, 2019. Id. at 43,304. List 4B would impose a 10% ad valorem duty on the remaining
goods (with limited exclusions “based on health, safety, national security, and other factors”),
effective December 15, 2019. Id. at 43,305. Once again, USTR did not address any of the nearly
3,000 comments submitted or any of the testimony provided by witnesses, other than to claim that
its determination “takes account of the public comments and the testimony.” Id.

       50.       As legal support for its action, USTR again cited Section 307(a)(1)(B) and (C) of
the Trade Act, stating that it may modify its prior action taken pursuant to Section 301 of the Trade
Act if (1) “[t]he burden or restriction on United States commerce” imposed by the investigated
foreign country practice “has increased or decreased,” or (2) “the action . . . is no longer
appropriate.” Id. at 43,304. But instead of finding any increased burden on U.S. commerce from
the practices that were the subject of USTR’s investigation, USTR merely pointed to “China’s
subsequent defensive actions taken to maintain those unfair acts, policies, and practices as
determined in that investigation,” including retaliatory tariffs on U.S. imports, retreating from
commitments during negotiations, and devaluing its currency. Id.

       51.       Just ten days later, USTR published notice of its decision to increase the tariff
rate applicable to goods covered by List 4A and List 4B from 10% to 15%. Notice of Modification
of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer,
Intellectual Property, and Innovation, 84 Fed. Reg. 45,821 (Aug. 30, 2019). USTR explained that
it increased the tariff rate because, shortly after it finalized List 4A and List 4B, “China responded
by announcing further tariffs on U.S. goods.” Id. at 45,822. USTR once again cited to China’s
retreat from its negotiation commitments and devaluation of its currency as grounds for its action.
Id.

       52.       On December 18, 2019, as a result of successfully negotiating a limited trade deal
with China, USTR published notice that it would “suspend indefinitely the imposition of additional
duties of 15 percent on products of China covered by” List 4B. Notice of Modification of Section
301 Action: China’s Acts, Policies, and Practices Related to Technology Transfer, Intellectual
Property, and Innovation, 84 Fed. Reg. 69,447, 69,447 (Dec. 18, 2019). USTR also stated its intent
to reduce the tariff rate applicable to products covered by List 4A, id., an action that ultimately
became effective on February 14, 2020, when USTR halved the applicable duty rate, Notice of
Modification of Section 301 Action: China’s Acts, Policies, and Practices Related to Technology
         Case 1:21-cv-00269-N/A Document 2                  Filed 05/28/21   Page 15 of 19
Complaint
Page 15

Transfer, Intellectual Property, and Innovation, 85 Fed. Reg. 3,741 (Jan. 22, 2020).

        53.       In the months that followed, the United States and China implemented the limited
trade deal that they negotiated near the end of 2019. OFFICE OF THE UNITED STATES TRADE
REPRESENTATIVE, United States and China Reach Phase One Trade Agreement (Dec. 13,
2019), https://ustr.gov/about-us/policy-offices/press-office/press-releases/2019/december/united-
states- and-china-reach. During that time, Defendants declined to impose additional duties on
imports covered by List 4B, presumably because China had agreed to some new, unrelated
obligations under the limited trade deal.

        54.       The duties imposed on products covered by List 4A remain in effect as of the
date of this Complaint. As stated above, plaintiff has paid duties on various products covered by
List 4A since the USTR promulgated List 4A. Although the proposed duties on products covered
by List 4B remain suspended, President Trump has continued to threaten to impose them if China
does not meet its obligations under their limited trade deal. See, e.g., @realDonaldTrump,
TWITTER               (June           22,           2020,          10:22         PM          EDT),
https://twitter.com/realDonaldTrump/status/1275252814206447618 (“The China Trade Deal is
fully intact. Hopefully they will continue to live up to the terms of the Agreement!”).

                                    STATEMENT OF CLAIMS

                                             COUNT ONE

       (DECLARATORY JUDGMENT—VIOLATION OF THE TRADE ACT OF 1974)

        55.       Paragraphs 1 through 55 are incorporated by reference.

        56.       The Declaratory Judgment Act authorizes any court of the United States to
“declare the rights and other legal relations of any interested party seeking such declaration,
whether or not further relief is or could be sought.” 28 U.S.C. § 2201(a).

        57.       The Trade Act of 1974 does not authorize the actions taken by Defendants that
resulted in the List 3 tariffs and/or List 4A tariffs.

        58.       Pursuant to Section 301 of the Trade Act, USTR may impose tariffs when it
determines that “an act, policy, or practice of a foreign country is unreasonable or discriminatory
and burdens or restricts United States commerce, and action by the United States is appropriate.”
         Case 1:21-cv-00269-N/A Document 2               Filed 05/28/21     Page 16 of 19
Complaint
Page 16

19 U.S.C. § 2411(b). USTR failed to predicate its action giving rise to List 3 and/or List 4A on
any such determination.

       59.       If USTR concludes upon investigation that a foreign country maintains an unfair
trade practice, Section 304 of the Trade Act requires USTR to “determine what action, if any,” to
take within “12 months after the date on which the investigation is initiated.” 19 U.S.C.
§ 2414(a)(1)(B), (2)(B). USTR’s action giving rise to List 3 and/or List 4A occurred in September
2018, and August 2019, over a year after USTR initiated the underlying Section 301 investigation
on August 18, 2017. Moreover, USTR’s actions giving rise to List 4A occurred in August 2019,
over a year after USTR initiated the underlying Section 301 investigation on August 18, 2017.

       60.       Section 307 of the Trade Act authorizes USTR to “modify or terminate” an action
taken pursuant to Section 301(b) of the Trade Act when the burden imposed on U.S. commerce
from the foreign country’s investigated unfair acts, policies, or practices increases or decreases. 19
U.S.C. § 2417(a)(1)(B). Section 307 of the Trade Act, however, does not permit Defendants to
increase tariffs for reasons unrelated to the acts, policies, or practices that USTR investigated
pursuant to Section 301 of the Trade Act. Congress did not authorize USTR to escalate its focused
investigatory findings into an open-ended trade war.

       61.       Section 307 of the Trade Act also authorizes USTR to “modify or terminate” an
action taken pursuant to Section 301(b) of the Trade Act if the initial action taken by USTR “is no
longer appropriate.” 19 U.S.C. § 2417(a)(1)(C). Section 307 of the Trade Act does not authorize
Defendants to increase tariff actions that are no longer “appropriate,” but rather only to delay,
taper, or terminate such actions.

       62.       Plaintiffs are therefore entitled to a declaratory judgment that Defendants’ actions
giving rise to List 3 and/or List 4A are ultra vires and contrary to law.
                                           COUNT TWO

             (VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT)

       63.       Paragraphs 1 through 55 are incorporated by reference

       64.       The APA authorizes the Court to hold unlawful and set aside agency action that
is: “(A) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (B)
contrary to constitutional right, power, privilege, or immunity; (C) in excess of statutory
         Case 1:21-cv-00269-N/A Document 2              Filed 05/28/21     Page 17 of 19
Complaint
Page 17

jurisdiction, authority, or limitations, or short of statutory right; (D) without observance of
procedure required by law; [or] (E) unsupported by substantial evidence.” 5 U.S.C. § 706(2).

       65.       Defendants exceeded their authority under the Trade Act in promulgating List 3
and/or List 4A and therefore acted “not in accordance with the law” and “in excess of statutory
authority” for the reasons set forth in Count One.

       66.       Defendants failed to offer any evidence for any asserted “increased burden” from
China’s intellectual property policies and practices that were the subject of USTR’s Section 301
investigation.

       67.       Defendants also promulgated List 3 and List 4A in an arbitrary and capricious
manner because they did not provide a sufficient opportunity for comment, failed to meaningfully
consider relevant factors when making their decisions, and failed to adequately explain their
rationale. Defendants’ preordained decision-making resulted in the unlawful imposition of tariffs
on imports covered by List 3 whose value equals $200 billion, and List 4A of $300 billion.

                                     PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully request that this Court

       (1)       declare that Defendants’ actions resulting in tariffs on products covered by List 3
and/or List 4A are unauthorized by, and contrary to, the Trade Act;

       (2)       declare that Defendants arbitrarily and unlawfully promulgated List 3 and/or List
4A in violation of the APA;

       (3)       vacate the List 3 and/or List 4A rulemaking;

       (4)       order Defendants to refund, with interest, any duties paid by Plaintiffs pursuant
to List 3 and/or List 4A;

       (5)       permanently enjoin Defendants from applying List 3 and/or List 4A against
Plaintiffs and collecting any duties from Plaintiffs pursuant to List 3 and/or List 4A;

       (6)       award Plaintiffs their costs and reasonable attorney fees; and

       (7)       grant such other and further relief as may be just and proper.

                                              Respectfully submitted,

Dated: May 28, 2021                       By: George R. Tuttle III
        Case 1:21-cv-00269-N/A Document 2   Filed 05/28/21   Page 18 of 19
Complaint
Page 18

                                   George R. Tuttle, III.
                                   Law Offices of George R. Tuttle
                                   A Professional Corporation
                                   3950 Civic Center Dr, Suite 310
                                   San Rafael, CA 94903
                                   Main Line: (415) 986-8780
                                   Email: geo@tuttlelaw.com
        Case 1:21-cv-00269-N/A Document 2                 Filed 05/28/21    Page 19 of 19
Complaint
Page 19


                                 CERTIFICATE OF SERVICE

         Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on

 May 28, 2021 copies of Plaintiffs’ Summons and Complaint were served on the following

 parties by certified mail, return receipt requested.



   Attorney-In-Charge                                   Attorney-In-Charge
   International Trade Field Office                     Commercial Litigation Branch
   Commercial Litigation Branch                         U.S. Department of Justice
   U.S. Department of Justice                           P.O. Box 480
   26 Federal Plaza                                     Ben Franklin Station
   New York, NY 10278                                   Washington, DC 20530

   General Counsel Greta Peisch                         Chief Counsel Scott K. Falk
   Office of the General Counsel                        Office of Chief Counsel
   Office of the U.S. Trade Representative              U.S. Customs & Border Protection
   600 17th Street, NW                                  1300 Pennsylvania Ave., NW
   Washington, DC 20508                                 Washington, DC 20229




                                                               _/s/ George R. Tuttle III
                                                               George R. Tuttle III.
